Citation Nr: 9924025	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a shell fragment wound to the left shoulder 
(minor extremity), currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from March 1944 to January 1946 
and was presented with the Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the RO, 
which granted a claim of increase and assigned a 20 percent 
rating for the service-connected residuals of a shell 
fragment wound to the left shoulder (minor extremity).  

It is noted that the veteran's February 1998 request for a 
personal hearing before a Member of the Board sitting at the 
RO was withdrawn later that same month by written and signed 
correspondence from the veteran.  Accordingly, no further 
action in this regard is indicated.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim on appeal has been 
obtained, without additional information from the veteran.  

2.  The veteran's service-connected residuals of a shell 
fragment wound of the left shoulder involved a minor 
extremity (the veteran is right-handed), and is currently 
shown to be manifested by multiple subjective complaints of 
pain and weakness; slight limitation of motion, with forward 
elevation to 160 degrees, including some discomfort after 100 
degrees, abduction to 160 degrees, including some discomfort 
after 90 degrees, comfortable extension to 40 degrees, and 
internal and external rotation to 90 degrees; some weakness 
against resistance, with approximately 1/3 less strength on 
the left when compared to the unaffected side with arms 
outstretched and with each shoulder elevated; no evidence of 
retained foreign body or acute abnormality on current and 
repeated X-ray studies.  

3.  The veteran's service-connected shell fragment wound of 
the left shoulder (minor extremity) is not demonstrated to 
have resulted in more than moderate left muscle damage.  



CONCLUSION OF LAW 

The criteria for the assignment of a rating in excess of 20 
percent for the residuals of a gunshot wound to the left 
shoulder (minor extremity), are not met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.56, 4.59, 4.73 including Diagnostic 
Codes 5301, 5302, 5303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Priscilla v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  In November 1997, the Board remanded the 
appeal for additional development of the record, to include a 
VA examination.  Pursuant to the Board's Remand request, in 
December 1997 the RO directed correspondence to the veteran 
requesting that he provide the names and dates of any VA or 
non-VA treatment regarding the service-connected left 
shoulder disability.  Later that month, the veteran replied 
that he did not recall the requested information.  
Accordingly, the VA has satisfied its duty to assist, and no 
further development is indicated.  


I.  Factual Background

A careful review of the service medical records shows that, 
in December 1944, the veteran sustained multiple shell 
fragment wounds, including a wound of the left 
supraclavicular area described at the time to be both 
"moderate" and "moderately severe," received from enemy 
fire while engaged in combat in Germany.  Specifically, a 
fragment of an artillery shell struck his helmet and 
penetrated the left parietal region of the scalp behind the 
left ear, as well as the left shoulder area.  

The service medical records also show that he had a one inch 
long laceration wound of the left supraclavicular area, and 
the wound was debrided for the removal of a foreign body.  
Some infection was also noted later on, but the wound was 
found to be "healed" on examination a month later in 
January 1945.  The veteran was presented the Purple Heart 
medal.  Additional treatment for the left should wound is not 
indicated.  On examination for discharge from service, it was 
reported that the veteran complained of pain in his left 
shoulder after excessive use, and the examiner noted that the 
abduction of the left arm was limited to 165 degrees.  The 
veteran's discharge was effective in January 1946.  

On VA hospital treatment in May and June 1946, the veteran 
complained that the cite of the left shoulder wound still 
"pains and draws."  On surgical consultation in May 1946 
the scar of the left supraclavicular region was noted to be 
one and one-fourth inches in length and one inch in width.  
The examiner found the wound to be well healed and not 
tender, with only mild loss of subcutaneous tissue, full 
function of the left shoulder joint, and no crepitation on 
movement.  The diagnosis was that of cicatrix, secondary to 
gunshot wound.  X-ray studies revealed no abnormalities of 
the lung fields, including the apices, which were clear but 
for an occasional fibrous strand.  The examiner also found 
that there was no apparent nerve involvement.  No further 
treatment was advised, and the veteran was discharged from 
the hospital early.  The final diagnosis was that of 
cicatrices, two, gunshot wound left supraclavicular area.  

No limitation of motion of the left upper extremity, no 
atrophy, no deformity, no weakness, and no neurologic changes 
were found on VA examination in May 1948.  

While a private treatment record of November 1956 included 
the diagnosis of left shoulder girdle neuritis, secondary to 
scar contracture at the site of the old gunshot wound, no 
neurological disorder or diagnosis was made on VA neurologic 
examination in February 1957.  

More recently, private treatment records of 1991 through 1995 
show treatment for continued complaints of left shoulder pain 
and impairment.  An April 1991 magnetic resonance imaging 
(MRI) study revealed what appeared to be a signal void in the 
left supraclavicular region, which was thought to be 
consistent with a foreign body.  On private neurosurgical 
consultation, no weakness of the left upper extremity was 
found.  There was good range of neck motion, and the examiner 
could not feel the foreign body.  The examiner was not sure 
whether it was in the veteran's long-term best interests to 
surgically explore the brachioplexus for any retained foreign 
body, and the veteran was so advised.  

VA treatment records of 1994 and 1995 show complaints of left 
shoulder pain.  
An X-ray study dated in March 1995 revealed an essentially 
normal left shoulder.  

A March 1995 private treatment record indicates complaints of 
severe left shoulder pain and impairment with any activity 
using the left arm.  The veteran reported that at night he 
has to use a warm, moist cloth on his shoulder in order to 
fall to sleep, and that, thereafter, he was only able to get 
three hours of sleep before he had to change positions, which 
was very difficult and painful process.  The examiner was 
able to determine that there was also some enhancing soft 
tissue changes in the area which showed scarring granulation 
tissue.  The 1991 neurosurgical consultation was reviewed by 
the examiner, and it was again thought that the possibility 
of doing some damage to the brachial plexus was great enough 
not to warrant operative intervention.  The level of left 
shoulder impairment was estimated to be 50 percent.  

An August 1995 private medical statement indicated that the 
May 1995 50 percent left shoulder impairment estimation was 
based on the American Medical Association's (AMA's) guide to 
the evaluation of permanent impairment (unspecified), and 
that while the decrease in sensation of the left upper 
extremity was not severe, it was thought to cause severe pain 
with prevents daily activity.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in January 1996.  At that time the veteran 
gave supportive testimony with regard to his complaints of 
left shoulder pain, which radiates down the arm to the left 
wrist.  The veteran asserted that an April 1991 private MRI 
report shows a retained foreign body in the left shoulder, 
that service-connected left shoulder disability includes 
neurologic impairment, and causes shortness of breath, and 
that the private medical evidence of record indicates that a 
50 percent evaluation is warranted.  

On VA examination in December 1996, the veteran complained of 
pain and weakness around the shoulder joint and upper arm and 
reported the use of a sling device to support the left arm in 
a more comfortable position.  The veteran explained that, 
while he was able to perform light work around the house, he 
experienced flare-ups of weakness and pain in the left 
shoulder joint when he did any heavy work such as gardening.  
X-ray studies revealed evidence of an old well-healed 
fracture of the left mid-clavicle.  The left shoulder was 
otherwise well maintained.  The impression was that of old 
left clavicle fracture, with no acute process.  On physical 
examination, the veteran was found to have a one inch by one 
inch well-healed scar above the mid-portion of the left 
clavicle vertically.  Mid-arm measurements were those of 11 
inches on the right and 10 and one-half on the left, with 
moderate muscle atrophy of the left biceps, a small degree of 
triceps atrophy, and 30 percent less strength of the left 
shoulder elevator muscles, identified as muscle groups I and 
III.  The range of motion of the left shoulder included 
limitation of forward elevation to 160 degrees, abduction to 
160 degrees, with normal external and internal rotation at 90 
degrees.  Forward elevation muscle strength was limited to 
30 degrees less than with the right arm, and the veteran was 
found to wear a sling with the shoulder elevated at 90 
degrees.  Specific evaluation formation included the notation 
that muscle groups I, II and III had been penetrated, the 
wound site scar was found not to be tender or sensitive.  
There were no adhesions, damage to tendons, bones, joints, or 
nerves, or evidence of pain or muscle hernia.  The diagnosis 
was that of residual of gunshot wound of the left shoulder, 
with history of secondary shortness of breath, and an old 
clavicle fracture, with normal present joint X-rays.  The 
examiner also noted that chest X-rays and the reported 
history indicated a cardiopulmonary cause for the veteran's 
shortness of breath.  

The veteran was afforded an additional VA muscles examination 
in March 1998.  He was noted to be right handed.  Current X-
ray studies revealed no acute interval change from earlier 
studies, and with no acute left shoulder abnormality found.  
The veteran gave a history of pain on left shoulder motion, 
particularly on elevation and taking the arm away from the 
body, or on abduction above the level of the shoulder, and 
with increased pain on abduction or taking away the arm above 
the level of the shoulder.  The veteran indicated that he was 
able to obtain comfortable sleeping, but largely in a more 
upright position or in a chair rather than sleeping on the 
right side.  The veteran also reported left shoulder weakness 
on activity, including when lifting.  Objective examination 
findings included no difference in muscle mass overlying the 
shoulder, including on elevation of the shoulder, and no 
tenderness anywhere on the left shoulder on vigorous 
palpation.  Externally, there was a non-tender, irregular, 
supraclavicular and infrascapular scar, and a thin linear 
five inch scar vertically coming down from about the 
clavicle; a very slight flattening of the infraclavicular 
muscle mass adjacent to the deltoid, which was thought to be 
scarcely noticeable; right biceps and triceps circumference 
was one inch larger around the mid-portion of his arm on the 
right when compared to the left arm, with the right forearm 
having slightly larger muscle mass than the left forearm; a 
minimally stronger right hand grip was noted compared to the 
left hand grip, with both were considered to be adequate and 
strong for normal use.  Range of motion of the unaffected 
right shoulder included 180 degrees of forward elevation; 
180 degrees of abduction; 90 degrees of internal and external 
rotation; and 40 degrees of extension, all without symptoms, 
with left extremity range of motion including 160 degrees of 
forward elevation, with discomfort after 100 degrees of 
motion; abduction was to 160 degrees, with some discomfort 
after 90 degrees of motion; comfortable extension to 40 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  The veteran was found to have some 
weakness against resistance of the left shoulder elevating 
muscles, muscle groups I and III.  With arms outstretched and 
shoulders elevated against resistance, the veteran was found 
to have about one-third less strength on the affected side 
than on the other, and the position of most comfort for the 
veteran was when his arm was in a sling at 90 degrees.  

Current X-ray studies were thought to be similar to the 1996 
X-ray studies, with both showing only a healed fracture of 
left clavicle.  The VA examiner commented that the service-
connected left shell fragment wound seemed to be totally 
healed as for the sequelae of the shoulder wound, and for the 
muscle masses involved, except for the painful elevation and 
abduction, for which the examiner could find no precise 
reason.  It was noted that the veteran's symptoms were more 
than those found with tendonitis, but yet he was able to so 
freely move the joint without tenderness on palpation that 
the examiner was reluctant to blame symptoms on any one of 
the tendon groups.  The diagnosis was that of left shoulder 
gunshot wound, with residual pain and slight limitation of 
motion of the left shoulder joint, with slight residual 
weakness on elevation and abduction.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule for ratings of disabilities which is based on 
averaged impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  The VA's 
Schedule for Rating Disabilities, at 38 C.F.R. Part 4 
(hereinafter the Schedule), identifies separate diagnostic 
codes for various disabilities.  The governing regulations 
provide that the higher of any two evaluations will be 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected residuals of a left shoulder 
shell fragment wound, for which the veteran filed a claim on 
increase in October 1994, is most appropriately evaluated 
under 38 C.F.R. § 4.73 including Diagnostic Codes 5301, 5302 
and 5303, which contain the criteria for rating injuries to 
Muscle Groups I, II and III, which govern the muscles 
controlling the shoulder girdle and arm.  

At the time the veteran filed his claim, 38 C.F.R. §§ 4.47, 
4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 4.55, and 4.56 were 
additional VA regulations that applied to veterans who were 
service-connected for disabilities caused by shell fragment 
wounds.  However, while this claim was pending, 38 C.F.R. §§ 
, 4.55, 4.56 and 4.73 including Diagnostic Codes 5301, 5302 
and 5303 were modified, in part, and 38 C.F.R. § 4.47, 4.49, 
4.50, 4.51, 4.52, 4.53, and 4.54 were rescinded.  All changes 
were effective on July 3, 1997.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  
Therefore, the Board has applied both the former and the new 
rating criteria to the veteran's claim on increase in order 
to determine which version is more favorable, if at all, to 
his claim of increase.  

Under the old, unamended criteria at 38 C.F.R. § 4.56, 
factors to be considered in the evaluation of residuals to 
healed wounds involving muscle groups due to gunshot or other 
trauma were as follows: 

"Slight" disability is shown when there are simple wounds 
of muscles without debridement, infection or effects of 
lacerations; the service medical records show that the wound 
was of slight severity or relatively brief treatment and with 
return to duty; there was healing with good functional 
results; there are no consistent complaints of cardinal 
symptoms of muscle injury or painful residuals; objective 
findings include a minimum scar, slight, if any; there is 
evidence of facial defect or atrophy or of impaired tonus; 
and, there is no significant impairment of function and no 
retained metallic fragments.  

"Moderate" disability will be established when the evidence 
shows that there were through-and-through or deep penetrating 
wounds of a relatively short track by a single bullet or a 
small shell or exploding fragment; when the service medical 
records show one or more of the cardinal symptoms of muscle 
wounds, particularly fatigue and fatigue pain after moderate 
use affecting a particular function controlled by injuries; 
entrance and exit scar are relatively small and so situated 
as to indicate a relatively short track of missile through 
muscle tissue; and , signs of moderate loss or deep fascia or 
muscle disturbance or impairment of muscle tonus and of 
definite weakness of fatigue or comparable test.  

"Moderate severe" disability will be established when the 
evidence shows that there was a through-and-through or deep 
penetrating wound by a high velocity missile with debridement 
or with prolonged infection or with sloughing of soft parts 
with intermuscular scarring.  Moderate severe disability will 
also be established when the service medical records show 
evidence of a prolonged period of treatment.  

"Severe" disability will be established when the evidence 
shows that there was a through-and-through or deep 
penetrating wound by a high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization, as well as 
objective findings of extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile; and x-ray findings of 
minute multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of the missile.  38 
C.F.R. § 4.56 (affective prior to July 3, 1997).  

Additionally, under the old criteria, the effect of the 
missiles traveling through the muscle, the tract of the 
missiles, muscle injuries, muscle weakness and muscle damage 
were to be considered as well as the effect that the shell 
fragment wound caused to muscle patterns and muscle groups.  
38 C.F.R. §§ 4.47, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 4.55 
and 4.56.  

Factors to be considered in the evaluation of disability 
residuals to healed wounds involving muscle groups due to 
gunshot or other trauma under the new rating criteria are as 
follows:  

(a)	An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b)	A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c)	For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d)	Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows (in 
pertinent part): 

	(3)	Moderately severe disability of muscles.

		(I)	Type of injury: Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.

		(ii)	History and complaint: Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound; record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
and, if present, evidence of inability to keep up with work 
requirements.

	(iii)	Objective findings: Entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

	(4)	Severe disability of muscles.

	(I)	Type of injury: Through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.

		(ii)	History and complaint: Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound; record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.

	(iii)	Objective findings: Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; muscles 
swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function; if present, the following are 
also signs of severe muscle disability:

		(A)	X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.

		(B)	Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle.  

		(C)	Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  

	(D)	Visible or measurable atrophy.  

	(E)	Adaptive contraction of an opposing group of 
muscles.  

	(F)	Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.  

	(G)	Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  

38 C.F.R. § 4.56 (1998).  

It is initially noted that under both the above old and new 
criteria at 38 C.F.R. § 4.56, the veteran's service-connected 
left shoulder shell fragment wound residuals are not shown by 
the clinical evidence of record, including the service 
medical records, to met the criteria of a "severe" muscle 
injury.  The type of initial injury is not shown to have been 
a through and through, or deep denigrating wound, nor is a 
shattering bone fracture or open comminuted fracture with 
extensive debridement shown.  A severe muscle injury 
additionally contemplates a prolonged infection, or sloughing 
of soft parts, or intermuscular binding and scarring.  
However, none of these are shown by the service medical 
record.  Additionally, while the wound required some 
debridement at the time of the injury, this was not noted to 
have been extensive.  Moreover, while some infection was 
noted, it was not noted to have been a prolonged infection as 
contemplated by current and former regulations for severe 
muscle injuries.  Specifically, and veteran's left shoulder 
wound was noted to have healed within a month of the injury.  
Accordingly, the type of original injury is not shown to have 
so sever as to have met the factors for a severe muscle 
injury under section 4.56.  

Similarly, the clinical history and complaints show little 
objective evidence of findings which would constitute a 
severe muscle injury under both the old or new regulations.  
Post-injury service medical records and post-service 
treatment records show that the wound healed with minimal 
complaints and with little objective findings, if any, 
including on VA examinations in May 1946, May 1958 and 
February 1957.  Specifically, no limitation of motion, 
atrophy, deformity, weakness or neurological changes were 
noted on VA examination in May 1948.  As neither the type of 
injury nor the history of complaints warrant a finding of 
severe muscle injury, the Board next focuses on the current 
symptomatology and objective findings regarding the service-
connected left shoulder disability, with a particular eye to 
both the new and old criteria contained in 38 C.F.R. § 4.56.  

Additionally, the objective finding and current 
symptomatology on present VA examination do not meet the 
criteria for a severe muscle injury, as, essentially, only 
painful elevation and abduction were demonstrated within 
certain ranges of motion, which VA examiner's determined was 
slight.  The addition factors for consideration are also not 
demonstrated on present VA examination: X-ray evidence fails 
to show minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; 
there is no showing of any adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; no showing of any diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests.  
Although the criteria for severe muscle injuries anticipates 
measurable muscle atrophy, on VA examination of the veteran 
there was only some atrophy found, and this was thought not 
to be particularly visible.  While there was 1/3 decrease in 
left muscle strength on the affected side, the left hand grip 
was considered adequate and equal, X-rays revealed no 
abnormality or disease process, and there was no atrophy of 
muscle groups not in the track of the missile, as 
contemplated by the schedule for severe muscle injuries.  
Moreover, there was no showing of an adaptive contraction of 
an opposing group of muscles, or induration or atrophy of an 
entire muscle following simple piercing by a projectile.  In 
summary, the objective evidence of record falls far short of 
that which is needed to support any finding of severe muscle 
injury under either the new or old version of 38 C.F.R. 
§ 4.56.  

The Board has also reviewed the applicable Diagnostic Codes.  
Under both the new and old Diagnostic Code 5301, "slight" 
muscles injuries of muscle group I, the extrinsic muscles of 
the shoulder girdle, including (1) the Trapezius, (2) levator 
scapulae, and controlling the function of the upward rotation 
of the scapula, elevation of the arm above the shoulder 
level, warrant a noncompensable evaluation.  A 10 percent 
evaluation is assignable for moderate impairment, and a 20 
percent evaluation is assigned for moderately severe 
impairment if involving the minor extremity.  As the 
veteran's service connected left should disability is 
presently evaluated as 20 percent disabling, an increased 
rating is available under Diagnostic Code 5301 only if 
"severe" impairment is demonstrated, a finding which would 
warrant a 30 percent evaluation if involving the minor 
extremity, as is the situation on appeal with the veteran's 
minor left shoulder.  38 C.F.R. § 4.73, Diagnostic Code 5301.  

Under both the old and new rating criteria for 38 C.F.R. § 
4.73, at Diagnostic Code 5302 (Muscle Group II), the veteran 
will be evaluated for depression of the arm form vertical 
overhead to hanging at side (1,2); downward rotation of the 
scapula (3, 4); 1 and 2 act with muscle group III in forward 
and backward swing of the arm.  Muscle group II involves the 
extrinsic muscles of the shoulder girdle: (1) the pectoralis 
major II (costosternal); (2) latissimus dorsi, and teres 
major (teres major, although technically an intrinsic muscle, 
is included with latissimus dorsi); (3) pectoralis major; 
and, (4) rhomboid.  If moderate or moderately severe 
impairment is demonstrated a 20 percent evaluation is 
assigned, and a 30 percent evaluation is for application with 
a showing of severe impairment.  38 C.F.R. § 4.73, including 
Diagnostic Code 5302 (1997).  

Under both the old and new rating criteria for 38 C.F.R. § 
4.73, at Diagnostic Code 5303 (Muscle Group III), the 
veteran's disability is evaluated for the function of 
elevation and abduction of the arm to the level of the 
shoulder; muscles which act with muscle groups I and II in 
forward and backward swing of the arm-the intrinsic muscles 
of the shoulder girdle: (1) Pectoralis major I (clavicular); 
(2) deltoid.  

The veteran's service-connected left shoulder disability is 
currently rated as resulting in no more than a "moderately 
severe" disability, with a corresponding 20 percent 
evaluation under all of the above regulations and Diagnostic 
Codes.  After reviewing the claims folder, the Board is of 
the opinion that the current objective findings and clinical 
evidence of record does not support a rating in excess of 
20 percent disabling, for moderately-severe muscle injury.  
Additionally, the objective clinical evidence of record does 
not more closely approximate that required for a showing of a 
severe muscle injury.  On current VA examination, the 
veteran's service-connected left shoulder shell fragment 
wounds were thought to be manifested by pain and "slight" 
limitation of motion of the left shoulder joint, that is, 160 
degrees of motion, which was painful after 100 degrees, with 
abduction limited to 160 degrees, and painful after 90 
degrees, as well as "slight" residual weakness on elevation 
and abduction on the left.  While there is evidence of some 
"very slight" flattening of the muscle mass adjacent to the 
deltoid on VA examination in March 1998, this was considered 
to be "scarcely noticeable."  Although some muscle weakness 
is demonstrated on current VA examination, this was thought 
to be approximately 1/3 less on the left as compared to the 
right, but there is currently no evidence of any severe 
fatigue, or impairment of coordination or uncertainty of 
movement.  These clinically objective finding do not approach 
that which is necessary for a showing of severe impairment.  

Finally, the VA examination conducted shortly after the 
veteran's service include findings which are generally 
similar with the clinical findings presented in the recent VA 
examination-while the veteran complains of much pain on 
motion and use of the left arm, with use of a left arm sling 
or cuff, the demonstrated level of impairment is no greater 
than that which is contemplated by a moderately-severe muscle 
injury.  Additionally, while the veteran complains of a 
retained foreign body in the left shoulder, no such body is 
shown on current X-ray examinations.  Moreover, no 
degenerative disease or significant abnormalities are shown 
on current X-rays of the left shoulder wound site, and the 
scars are not shown to be painful or tender so as to warrant 
consideration of a separate disability evaluation for such 
symptomatology.  

The objective, medical evidence has not shown that the 
veteran currently has cardinal signs and symptoms of muscle 
disability to include lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
or indications on palpation of loss of deep fascia, factors 
identified under section 4.56.  Consequently, with only 
slight limitation of motion and slight residual pain and 
weakness on current VA examination, there is not enough 
current objective evidence of such impairment so as to more 
nearly approximate that which is contemplated by a severe 
muscle injury.  Consequently, an evaluation in excess of 20 
percent is not warranted.  

While due consideration has been given to the veteran's 
complaints that his service-connected left shoulder 
disability includes pain and impairment, including painful 
motion, the Board is of the opinion that the current 20 
percent evaluation for moderately-severe impairment 
contemplates such symptoms and level of impairment.  
Moreover, the clinically objective evidence of record 
certainly does not equate to more than "moderate-severe" 
disability-while the veteran is shown to have significant 
pain and impairment, the criteria for a finding of severe 
impairment are not met or more closely approximated. 

In finding so, the Board has also considered DeLuca v. Brown 
in which the Court held that 38 C.F.R. § 4.40 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use including during 
flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 206 (1995). 
While the veteran has related a history of pain in his left 
shoulder, the objective findings show only slight limitation 
of motion of the left arm at the shoulder joint.  
Furthermore, while a significant amount of this motion was 
painful on VA examination in March 1998, the examiner 
specifically found that the veteran's left shoulder wound 
appears to be "totally healed, in so far as the sequelae of 
the shoulder is concerned and even [so far as] the muscle 
masses involved, except for the exception of the painful 
elevation and abduction of the left arm."  These findings, 
which fall far short of any showing of severe muscle injuries 
under § 4.56 and Diagnostic Codes 5301, 5302 or 5303, have 
not been contradicted by the other clinical evidence of 
record.  While the private medical record show complaints of 
severe pain, with the conclusion that the service-connected 
left shoulder residuals are "50 percent disabling," the 
basis of this opinion remains unspecified.  This statement 
does not appear to have been a reference to any attempt to 
apply the VA Schedule for Rating Disabilities, but, rather, 
some unspecified AMA disability schedule.  Moreover, the 
statement is pertinent as it fails to show the sort of 
impairment due to the service-connected left shoulder 
disability which would warrant an evaluation in excess of 20 
percent under either the new or the old criteria.  

The Board has noted that the evidence does not support a few 
of the veteran's more specific contentions, namely that the 
service-connected left shoulder disability includes or causes 
shortness of breath-on VA examination in December 1996 a VA 
examiner specifically ruled this out by stating that the 
chest X-ray studies and clinical history indicates a cardio-
pulmonary cause of the shortness of breath.  Additionally, 
while the veteran repeatedly states that the April 1991 MRI 
shows that he has a retained foreign body at the site of the 
left shoulder wound, the Board finds it significant to note 
that the report merely indicates that the MRI appears to show 
a signal void, and that this "probably represents a foreign 
body...[which] is not definitely seen on the plain film 
submitted."  As all prior and subsequent VA X-ray studies 
has shown no such foreign body (as well as no abnormalities) 
the evidence is not clear as to the existence of a retained 
foreign body.  Finally, with regard to the veteran's 
assertion that his service-connected left shoulder disability 
includes neurologic impairment, his statement is without 
medical basis.  While he appears to rely upon the May 1995 
private medical statement of C.R. Lockert, M.D., this report 
shows no such impairment.  Moreover, Dr. Lockert admits that 
the veteran's left shoulder disability results in "good" 
motor, sensory, and circulatory functions the left arm, but 
that the veteran experiences "great incapacitation" for 
unspecified reasons.  

On balance, the objective clinical findings of record have 
generally supported the current VA examiner's conclusions 
that the level of impairment due to the service-connected 
left shoulder disability is limited, as essentially less than 
that which the veteran asserts, or which would be 
contemplated by an evaluation in excess of 20 percent.  
Consequently, since the clinical evidence does not support 
many of the veteran's subjective complaints of pain and 
impairment which is more than moderately-severe, the Board is 
of the opinion that a rating higher than 20 percent is not 
warranted.  As the clinical evidence shows no more than 
moderately-severe impairment under all applicable criteria, 
the claim of increase must fail. 

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claims for 
increase, as set forth above, and, therefore, reasonable 
doubt is not for application.  



ORDER

An increased rating for the service-connected residuals of a 
shell fragment wound to the left shoulder (minor extremity) 
is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 


